219 F.2d 706
Joaquim SALGADO, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 4901.
United States Court of Appeals, First Circuit.
March 10, 1955.

Petition for Review of Decision of the Tax Court of the United States.
Frederick H. Balboni, Brockton, Mass., with whom Charles J. McGowan, Milton, Mass., was on brief, for petitioner.
George F. Lynch, Special Assistant to the Attorney General, with whom H. Brian Holland, Asst. Atty. Gen., and Ellis N. Slack, Special Asst. to the Atty. Gen., were on brief, for respondent.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
This is an utterly frivolous petition for review of a decision of the Tax Court entered July 2, 1954, determining deficiencies in the taxpayer's income taxes, and additions for fraud. The deficiencies were attributable to unreported income from the taxpayer's bookie business.


2
Petitioner centers his attack upon certain findings of fact by the Tax Court — findings which, upon the record, we could not possibly characterize as "clearly erroneous".


3
The decision of the Tax Court is affirmed.